Title: To James Madison from Beers & Judah, 26 February 1802 (Abstract)
From: Beers & Judah
To: Madison, James


26 February 1802, Fairfield, Connecticut. Convinced that JM will be as willing as his predecessors, Randolph and Pickering, to provide information, they notify him that they had a vessel and cargo valued at more than $15,000 captured by the British and condemned at St. Kitts over eight years ago. Following the directions of Randolph and Pickering, they committed their claim to Samuel Bayard at London and, after Bayard’s return, to Samuel Cabot. Cabot wrote them on 26 Jan. 1799 that the London court of appeals had reversed the sentence of condemnation in the case and directed that their property or the value thereof be returned to them. After Cabot returned to the U.S., their business was entrusted to Samuel Williams, who informed them on 3 Oct. 1801 that he was no longer acting as agent, that unless they received compensation from the commissioners they would never receive it at all, that the commissioners had suspended their proceedings, and that it was unknown when they would reconvene. “Now sir our wish is, to know, what occasions the delay of the commissioners: what prospect there is of their resuming business, & your opinion of the ultimate event of their proceedings.”
 

   Tr (DNA: RG 76, British Spoliations, 1794–1824, Unsorted Papers). 1 p. In September 1802 the American claims agent in London notified Beers, David Judah, and Joshua Bouton that they could expect to receive a total of £1,194 14s. 1d. sterling for their claim (DNA: RG 59, CD, London, vol. 8).


   A full transcription of this document has been added to the digital edition.
